DETAILED ADVISORY ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Proposed Amendments
The proposed Claim Amendments filed 12/04/2020 will NOT be entered because they raise new issues that would require further consideration and/or search.
 	Examples of features not previously presented or claimed include, but are not limited to: in claims 1, 16, 22, 31, the addition of a changed range of weight adhesive; in claims 1, 16, 22, 31, the required combination of multiple limitations or features not previously claimed together; etc.

The proposed Claim Amendments filed 12/04/2020 will NOT be entered because they raise the issue of new matter.
but are not limited to: in claims 1, 16, 22, 31, the changed lower limit of weight adhesive (e.g., the lack of adequate support in the disclosure as originally filed for weight adhesive amounts of approaching but greater than 0 g/ft2 to less than 3 g/ft2); etc.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 28 remain/s rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 28 is vague and indefinite because it is unclear whether the term “intermediary layer” in the phrase “without an intermediary layer positioned between the second film layer and the surface of the construction board” is intended to prohibit the presence of any intervening layer between the second film layer and the construction board (thereby excluding the use of an adhesive layer or coating to bond the facer and the construction board together), or whether the phrase “intermediary layer” refers specifically to a specific type of intermediary layer (e.g., the “moisture absorbing” intermediary layers as recited in parent claim 22). 

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-37 remain/s rejected under 35 U.S.C. 103 as being unpatentable over:
 	KLAUBER ET AL (US 2012/0108120),
	in view of CHEN ET AL (US 2012/0168054),	
 	and in view of SANDOE ET AL (US 2014/0193620) or ZUPON ET AL (US 2007/0259155),
	and in view of BURTON ET AL (US 2003/0114055),
	and in view of LAMTEC 3035 or LAMTEC R-3035 or LAMTEC 3035 HD or LAMTEC R-3050 or LAMTEC WMP-VR or LAMTEC WMP-10 or LAMTEC WMP-30.

 	CHEN ET AL ‘054 disclose that it is well known in the art to apply pre-formed facing materials (e.g., but not limited to, foil-scrim-kraft, etc.) via adhesive to one or both major surfaces of fiberglass insulation materials (e.g., rigid insulation materials such as construction boards or panels, ceiling tiles, etc.; flexible insulation materials such as wrappings for ducts or pipes, etc.) in order to form decorative and/or protective surface(s) on the insulation materials.  The reference further discloses that when the fiberglass insulation material is a rigid board, panel, or ceiling tile, the facing is optionally provided with a decorative finish or surface (e.g., white, particularly for ceiling panels, etc.). (Figure 2B, 2C, 3, etc.; paragraph 0002-0003, 0005-0006, 0012-0016, 0023, 0025, 0046-0047, 0049-0058, 0063, etc.) 

	ZUPON ET AL ‘155 discloses that it is well known in the art to utilize a tri-directional fiberglass layer as the reinforcing scrim layer in a foil-scrim-kraft (FSK) facing material for insulation materials. (paragraph 0033-0034, etc.)
 	BURTON ET AL discloses that it is well known in the art to utilize triaxial fiberglass scrim with typical thicknesses of 2.5 mils or less as reinforcing materials in vapor barrier materials, wherein the fiberglass scrim is sandwiched between and bonded to polymeric film layers (e.g., metallized films, polypropylene, etc.), in order to produce reinforced vapor barrier materials with excellent strength and puncture resistance for use in building and construction applications. (Figure 1-2, 0005, 0016-0017, 0020-0022, etc.)
 	LAMTEC 3035 discloses a commercially available FSK insulation facer material having a weight of 19 lbs/1000 ft2 and a tensile strength of 40 lbs/in (MD) and 25 lbs/in (XD). 
 	LAMTEC R-3035 discloses a commercially available FSK insulation facer material having a weight of 21 lbs/1000 ft2 and a tensile strength of 40 lbs/in (MD) and 25 lbs/in (XD). 
 	LAMTEC 3035 HD discloses a commercially available FSK insulation facer material having a weight of 24 lbs/1000 ft2 and a tensile strength of 55 lbs/in (MD) and 35 lbs/in (XD). 
 	LAMTEC R-3050 discloses a commercially available FSK insulation facer material having a weight of 25 lbs/1000 ft2 and a tensile strength of 55 lbs/in (MD) and 35 lbs/in (XD). 
 	LAMTEC WMP-VR discloses a commercially available polymer-scrim-kraft (PSK) insulation facer material having a weight of 17 lbs/1000 ft2 and a tensile strength of 40 lbs/in (MD) and 30 lbs/in (XD). 
2 and a tensile strength of 40 lbs/in (MD) and 35 lbs/in (XD). 
 	LAMTEC WMP-30 discloses a commercially available PSK insulation facer material having a weight of 26 lbs/1000 ft2 and a tensile strength of 55 lbs/in (MD) and 40 lbs/in (XD). 
 	Regarding claims 1-11, 13, 15-17, 22-25, 31-32,  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize tri-directional fiberglass scrim materials conventionally used in FSK facing materials for insulation as suggested by SANDOE ET AL ‘620 (or ZUPON ET AL ‘155) as a reinforcing scrim layer in the non-paper-containing facer materials of KLAUBER ET AL in order to provide insulation materials with durable, tear resistant and puncture resistant facings which have the attractive visual appearance of conventional paper-based facing materials.
 	Further regarding claims 1, 16, 22, 31, one of ordinary skill in the art would have selected the materials used in the individual layers of the facer materials of KLAUBER ET AL to produce non-paper-containing facer materials with weights and tensile strengths comparable to commercially available paper-containing FSK-type or PSK-type insulation facers (as evidenced by the LAMTEC references) in order to facilitate substitution and/or replacement of said commercially available paper-containing FSK or PSK facer materials.
 	Regarding claim 12, 14, 18-19, 21, 26, 28-29, 33-37, one of ordinary skill in the art would have applied the non-paper-containing facer materials of KLAUBER ET AL to known types of flexible or rigid fiberglass-based insulation materials as disclosed in CHEN ET AL ‘054 as a substitute for conventional paper-containing FSK facing materials in order to provide the insulation materials which can provide an attractive surface finish (e.g., when utilized as construction panels, etc.) in addition to not suffering issues commonly associated with paper-
	Regarding claim 20, 30, since: (i) KLAUBER ET AL discloses that the first polymeric film layer has a typical, non-limiting thickness of 0.5-4 mils, or less, the metal foil layer has a typical, non-limiting thickness of 0.29-2 mils, and the adhesive used to bond the scrim to the other layers has a typical, non-limiting thickness of 0.8-1.6 mils; and (ii) BURTON ET AL discloses triaxial fiberglass scrim with typical thicknesses of 2.5 mils or less; one of ordinary skill in the art would have selected the thicknesses of the individual layers in and the overall thickness of the non-paper-containing facer materials of KLAUBER ET AL in order to obtain a relatively thin (e.g., less than 10 mils) facer material having useful and desirable combinations of performance properties (e.g., strength, stiffness, puncture resistance, adhesion characteristics, barrier properties, visual appearance, etc.) required and/or deemed optimal for a given end-use insulation application.
	Regarding claim 27, one of ordinary skill in the art would have selected the coating weight of adhesive used to bond the non-paper-containing facer materials of KLAUBER ET AL to an fiberglass-based construction board based on well-established adhesive bonding considerations (e.g., the specific type of adhesive used, method of adhesive application, the smoothness or roughness of the insulation material, etc.).

Claim 27 remain/s rejected under 35 U.S.C. 103 as being unpatentable over #.
 	KLAUBER ET AL (US 2012/0108120), in view of CHEN ET AL (US 2012/0168054), and in view of BURTON ET AL (US 2003/0114055), and in view of LAMTEC 3035 or or LAMTEC 3035 HD or LAMTEC R-3050 or LAMTEC WMP-VR or LAMTEC WMP-10 or LAMTEC WMP-30;
		as applied to claims 22, 26 above,
	and further in view of WEIR ET AL (US 2004/0219853).
 	WEIR ET AL discloses that it is well known in the art to utilize adhesives in typical coating weights of 2-8 g/ft2 to bond facer layers (e.g., fabric, standard insulating facings such as foil-scrim-kraft, etc.) to insulation materials (e.g., panels, boards) to provide a decorative surface.  (paragraph 0029-0030, 0037-0038, 0040, 0043, etc.)
 	Regarding claim 27, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize known coating weights of adhesive as suggested by WEIR ET AL used to bond the non-paper-containing facer materials of KLAUBER ET AL to a fiberglass-based construction board based on well-established adhesive bonding considerations (e.g., the specific type of adhesive used, method of adhesive application, the roughness of the insulation material, etc.).

Response to Arguments
Applicant's arguments filed 12/04/2020 have been fully considered but they are not persuasive.
	(A) Applicant argues that the proposed claim limitation of “less than about 7 g/ft2 weight adhesive” in claims 1, 16, 22, 31 in the proposed Claim Amendments filed 11/05/2020 and 12/04/2020 would not raise potential issues of new matter because the disclosure as originally filed discloses a range of 3-7 g/ft2 weight adhesive and a working example utilizing 5 g/ft2 weight adhesive.  However, contrary to Applicant’s assertions, the disclosure of a weight adhesive range of 3-7 g/ft2 weight adhesive and the presence of a working example utilizing 5 2 weight adhesive does NOT provide adequate support for the entire range of weight adhesive encompassed by the proposed claim limitation of “less than about 7 g/ft2 weight adhesive” -- i.e., the range encompassed by the phrase “less than about 7 g/ft2 weight adhesive” includes weight adhesive values which are less than 3 g/ft2 and/or which approach, but are greater than 0 g/ft2 (e.g., 2.5 g/ft2 or 2 g/ft2 or 1 g/ft2 or 0.5 g/ft2 or 0.1 g/ft2 or 0.01 g/ft2, etc.).  Since the disclosure as originally filed does not provide adequate support for the entire proposed range of weight adhesive values (in particular, weight adhesive values of less than 3 g/ft2 and/or which approach, but are greater than 0 g/ft2), the proposed claim limitation of “less than about 7 g/ft2 weight adhesive” in claims 1, 16, 22, 31 raise potential issues of new matter and therefore will NOT be entered.
(B) Applicant argues that the claimed adhesive coating weight provides unexpected results with respect to reduced wrinkling and/or welting.  However, the Examples in the specification fail to provide sufficient persuasive evidence of criticality and/or unexpected results clearly attributed solely to the adhesive coating weight used (compared to higher coating weights) .
The Examples in the specification fail to provide a comparison to the closest prior art as represented by KLAUBER ET AL, which discloses non-paper-containing facer materials.  Applicant has not provided persuasive objective evidence that the relied upon unexpected results (i.e., reduced wrinkling and/or welting) as function of the amount of adhesive coating present between facer and insulation material would be present in known non-paper-containing facer materials (e.g., as disclosed in KLAUBER ET AL).
 	Furthermore, Applicant has not provided any evidence that the relied upon reduction in wrinkling (or welting) and/or sufficient interlayer adhesion in the facer material would be 2 (e.g., 0.5 g/ft2 or 1 g/ft2, etc.) or greater than 7 g/ft2, since the majority of the present claims do not limit the amount of adhesive present; (ii) if a different type of adhesive is used; (iii) if the first and/or second film layers have thicknesses and/or weights and/or compositions which differ substantially from those used in the Examples (since the type of film layers used would be reasonably expected to affect the tendency of a facer material to wrinkle); etc.
 	While Applicant is not required to provide evidence of unexpected results and/or criticality for every possible embodiment encompassed by the present claims, any showings of criticality and/or unexpected results provided by the specification or Applicant should be reasonably representative of the full scope of the claimed invention and/or provide sufficient evidence that can be reasonably extended by one of ordinary skill in the art over the scope of the present claims.

MPEP 716.02(d)    Unexpected Results Commensurate in Scope With Claimed Invention [R-08.2012]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.    NONOBVIOUSNESS OF A GENUS OR CLAIMED RANGE MAY BE SUPPORTED BY DATA SHOWING UNEXPECTED RESULTS OF A SPECIES OR NARROWER RANGE UNDER CERTAIN CIRCUMSTANCES 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979) (Claims directed to mixtures of an herbicide known as "FENAC" with a diphenyl ether herbicide in certain relative proportions were rejected as prima facie obvious. Applicant presented evidence alleging unexpected results testing three species of diphenyl ether herbicides over limited relative proportion ranges. The court held that the limited number of species exemplified did not provide an adequate basis for concluding that similar results would be obtained for the other diphenyl ether herbicides within the scope of the generic claims. Claims 6-8 recited a FENAC:diphenyl ether ratio of 1:1 to 4:1 for the three specific ethers tested. For two of the claimed ethers, unexpected results were demonstrated over a ratio of 16:1 to 2:1, and the effectiveness increased as the ratio approached the untested region of the claimed range. The court held these tests were commensurate in scope with the claims and supported the nonobviousness thereof. However, for a third ether, data was only provided over the range of 1:1 to 2:1 where the effectiveness decreased to the "expected level" as it approached the untested region. This evidence was not sufficient to overcome the obviousness rejection.); In re Lindner, 457 F.2d 506, 509, 173 USPQ 356, 359 (CCPA 1972) (Evidence of nonobviousness consisted of comparing a single composition within the broad scope of the claims with the prior art. The court did not find the evidence sufficient to rebut the prima facie case of obviousness because there was "no adequate basis for reasonably concluding that the great number and variety of compositions included in the claims would behave in the same manner as the tested composition.").
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

II.    DEMONSTRATING CRITICALITY OF A CLAIMED RANGE 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).

	(C)  Applicant’s arguments with respect to proposed new claimed 38 in the proposed Claim Amendments filed 12/04/2020 has been considered but is moot because the proposed Claim Amendments filed 12/04/2020 have NOT been entered.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

January 14, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787